Citation Nr: 0025091	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.

This matter previously came to  the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA), 
Regional Office (RO).

The matter was remanded by the Board in September 1997 to 
afford the veteran a hearing before a Member of the Board.  
That hearing occurred in March 1999 and a copy of the 
transcript of that hearing is of record.

In June 1999, the Board remanded this case to the RO for 
additional evidentiary development.

Following compliance, the RO confirmed and continued the 
denial of the benefit sought in a January 2000 supplemental 
statement of the case.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for lumbar spine disability is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for lumbar 
spine disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

EVIDENCE

A review of the record included the veteran's service medical 
records, which show that he had a normal clinical evaluation 
of the spine on enlistment examination in January 1968.  On 
February 19, 1970, the veteran was treated seen in the 
Dispensary with a contusion of the back, in the L-3 area, 
after falling down a ladder aboard ship after returning from 
liberty.  On physical examination, the veteran was noted to 
be alert and cooperative.  There was alcohol on his breath.  
He had a small abrasion and ecchymosis present over the L-3 
area.  Tenderness was also present over the area.  He moved 
his extremities well.  There was no loss of strength or 
sensation.  X-rays were negative for a fracture.  On February 
20, 1970, it was noted that the veteran ambulated without 
difficulty; however, pains were still present on bending over 
area of contusion.  He was placed on light duty for 48 hours, 
and told to apply heat four times daily on an as needed basis 
for pain.  He was discharged to duty.  There was no further 
mention of treatment of the low back in service, and the 
veteran had a normal clinical evaluation of the spine on 
separation examination in March 1971.

Treatment records obtained from Guadalupe Medical Center and 
Eastern New Mexico Medical Center (St. Mary's Hospital) 
included an August 1984 x-ray report noting that there was 
straightening of the usual lordotic curve consistent with 
muscle spasm.  No other significant changes were noted.  An 
August 1984 CT scan revealed the presence of a herniated disc 
at the L4-5 level obliterating the anterior epidural fat and 
deforming the dural sac especially on the left side with the 
soft tissue density extending from the right of midline and 
laterally.  An October 1984 discharge summary and operation 
report indicate that the veteran was admitted with a 2 to 3 
year history of intermittent low back pain.  In August 1984, 
however, he felt a pop on his back while playing softball and 
had severe back pain and pain down the left leg ever since.  
He underwent a left-sided L4-5 medial facetectomy and 
diskectomy.  The discharge summary includes a final diagnosis 
of extreme lateral disc extrusion at L4-5.  

In January 1990, the veteran was re-admitted to the hospital 
with a history of onset of low back pain in November 1989 
with radiation to the left buttock.  The veteran underwent an 
L4-5 microsurgical diskectomy, and progressively improved.  
The discharge diagnosis was recurrent L4-5 disc herniation.  
In May 1991, the veteran was apparently taken to the hospital 
by Emergency Medical Services having fallen on account of 
right leg numbness during a softball game.  The veteran was 
given some crutches, told to rest in bed and restrict his 
activities and prescribed medication.  The diagnosis was 
neuropathy of the right leg.

Private medical records obtained from Dr. Misenheimer show 
treatment in October and November of 1991 for evaluation of 
his low back pain.  The clinical records note a history of 
the veteran's prior surgeries and indicated that he had been 
doing well after his second surgical procedure and returned 
to heavy duty labor for a company operating in the mines 
outside of Carlsbad, New Mexico.  In May 1991, he sustained a 
subsequent injury which reproduced his pain and discomfort in 
the low back with radiation to the lower extremities.  The 
veteran stated that his pain was slightly different insofar 
as it had primarily been on the left side and was no centered 
in the right side and right lower extremity.  MRI revealed 
the presence of degenerative disc disease at the L3 level and 
epidural fibrosis.  The possibility of further surgery was 
discussed.

In conjunction with his claim for compensation and pension, 
the veteran was afforded a VA general medical examination in 
February 1996.  On physical of the thoracic spine and lumbar 
spine, forward flexion was limited to 75 degrees.  Backward 
extension was limited to 15 degrees.  Right lateroflexion was 
limited to 30 degrees.  Left lateroflexion was limited to 20 
degrees.  Rotation to the right was limited to 25 degrees.  
Rotation to the left was limited to 20 degrees.  There were 
no fixed deformities or postural abnormalities.  There was 
mild pain on motion involving the thoracic spine and lumbar 
spine.  Neurological examination revealed, in pertinent part, 
that deep tendon reflexes were prompt and equal bilaterally.  
The cranial nerves were intact, and there were no 
pathological reflexes.  X-rays of the thoracic spine were 
negative.  X-rays of the lumbar spine revealed degenerative 
disc disease at L3-4 and L5-S1; there were no demonstrable 
fractures or dislocations.  The diagnoses included chronic 
thoracic strain and degenerative disc disease at 
L3-4 and L5-S1 with limitation of motion in the lumbar spine, 
status post lumbar two laminectomies.

The Board remanded this case to the RO for purposes of 
scheduling the veteran for a personal hearing before a Member 
of the Board at the local VARO (Travel Board) in September 
1997.

VA treatment records developed between 1996 and 1998 show 
treatment on occasion for chronic low back pain.

The veteran was afforded VA examination in April 1998, at 
which time he complained of low back pain radiating up to the 
thoracic spine and, in the prior month or two, paresthesias 
of the fingers of both hands.  The diagnoses were extensive 
degenerative disk disease throughout, from L3 down through 
L5-S1, prominent spondylosis deformans of the lumbosacral 
spine and status post lumbar surgery on two occasions.

The veteran thereafter presented testimony at a hearing 
before the undersigned member of the Board held at the RO in 
March 1999.  At that time, he indicated he received medical 
treatment pertinent to his back disability at the Subic Naval 
facility while on active duty.  He also took issue with the 
representation in his service medical records as to his 
having fallen down the ladder after returning from shore 
leave drunk.  The veteran indicated that he had been 
drinking, but was actually pushed down the ladder and had to 
be taken to the hospital on a wire stretcher.  He required an 
overnight hospitalization.

In June 1999, the veteran submitted a statement from his 
mother with a waiver of initial RO consideration.  She stated 
that the veteran has complained of back trouble since his 
military discharge.

Later that month, the Board remanded this case to the RO for 
additional evidentiary development.  

In August 1999, the RO sent a letter to the veteran 
requesting additional information and releases for all health 
care providers that have rendered treatment for his back 
condition, to include Guadelupe Medical Center (previously 
St. Francis Hospital) and St. Mary's Hospital as directed by 
the Board's remand order.  However, he failed to timely 
respond.

In February 2000, the National Personnel Records Center 
responded to the RO's request for administrative records 
concerning the February 19, 1970 incident involving the 
veteran.  Review of the records forwarded, however, did not 
reveal any pertinent information.

The RO confirmed and continued the denial of the benefit 
sought in a March 2000 supplemental statement of the case.

Later that month, the veteran submitted a statement wherein 
he indicated that he was not hospitalized for his back in 
1971 and that St. Mary's hospital had closed since he 
received treatment at the facility; he had no knowledge as to 
where their records were stored.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The Board finds sufficient evidence that the appellant 
currently suffers from lumbar spine disability.  The 
appellant has been treated for lumbar spine disability since 
1984, which has been characterized by degenerative disc 
disease.  Therefore, the Board finds that the first element 
of a well grounded claim has been met for service connection 
for tuberculosis.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  In the instant case, service 
medical records developed in February 1970 show that the 
veteran was treated overnight in the dispensary for a 
contusion of the back in the L3 area.  Therefore, the Board 
finds that the second element of a well grounded claim has 
been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
The available clinical record does not indicate any etiology 
for the lumbar spine disability and there is no medical 
evidence of any relationship between a current disability and 
the appellant's service.  The appellant has asserted that his 
back problems in service led to his current disability, but 
it is not shown that he possesses the medical expertise to 
make a diagnosis or offer an opinion as to the etiology or 
diagnosis of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (Appellant cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) as to a relationship between 
his disability and service because lay persons are not 
competent to offer medical opinions).  

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no competent medical 
evidence relating any current disability to service.  It is 
noteworthy that there was no further mention of the presence 
of or treatment for a chronic low back disability in service 
other than the single incident in February 1970.  Moreover, 
he had a normal clinical evaluation of the spine on 
separation examination in March 1971.  Accordingly, the Board 
finds that there is no competent evidence of the incurrence 
of a chronic low back disability in service.

While the veteran alleges continuous symptoms of a low back 
disorder following military discharge and his mother supports 
this claim, there is no competent medical evidence of a low 
back disability until 1984, over 13 years following military 
discharge.  The clinical record provides no support for the 
claim that his back symptomatology was continuous in the 
years after service.  Moreover, the veteran has had various 
intercurrent low back traumas following military discharge 
requiring diskectomies.  The fact that first medical evidence 
of chronic low back disability is not shown until after these 
intercurrent traumas and surgical interventions does not 
support his claim.

As such, his claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999); Epps, 126 
F.3d at 1486; Caluza, 7 Vet. App.  at 506. Therefore, the 
Board cannot decide the claim on the merits.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for lumbar spine disability.  The RO 
collected the appellant's service medical records and post-
service private medical records.  The appellant was provided 
a personal hearing.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is which references other known and existing evidence) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  It is not shown that there is other relevant 
evidence that exists.

Accordingly, the Board must deny the appellant's claim of 
service connection for lumbar spine disability as not well 
grounded.


ORDER

Service connection for lumbar spine disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

